Citation Nr: 0120077	
Decision Date: 08/04/01    Archive Date: 08/10/01

DOCKET NO.  94-31 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from March 1942 to September 
1945.  The appellant is the veteran's widow.

A November 1980 RO decision denied service connection for the 
cause of the veteran's death.  The appellant was notified of 
this determination in November 1980 and she did not appeal.

In 1993, the appellant submitted an application to reopen the 
claim for service connection for the cause of the veteran's 
death.  This appeal comes to the Board of Veterans' Appeals 
(Board) from August 1993 and later RO decisions that 
determined the appellant had not submitted evidence of a 
well-grounded claim for service connection for the cause of 
the veteran's death.  In February 1997, September 1998, and 
July 1999, the Board remanded the case to the RO for 
additional development.  In an August 2000 decision, the 
Board granted the application to reopen the claim for service 
connection for the cause of the veteran's death and on a de 
novo review of the claim denied it as not well grounded.

The appellant then appealed the August 2000 Board decision to 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, the Court).  In a January 2001 order, 
the Court granted an unopposed motion from the counsel for 
the VA Secretary to vacate and remand the August 2000 Board 
decision due to the recent enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (to be codified at 38 U.S.C.A. §§ 5100, 
5103A, and 5126, and to be codified as amended at 5102, 5103, 
5106 and 5107).

In a March 2001 letter to the appellant and her 
representative, the Board asked her whether she wanted to 
submit additional evidence and or argument.  In a May 2001 
letter, the appellant replied that she had no additional 
evidence to submit, and in a May 2001 written argument the 
representative requested a remand of the case in order to 
attempt to obtain additional medical reports of the veteran's 
treatment prior to his death.


FINDINGS OF FACT

1.  By an unappealed November 1980 RO decision, service 
connection for the cause of the veteran's death was denied.

2.  Evidence received subsequent to the November 1980 
decision is of such significance that it must be considered 
in order to fairly decide the merits of the claim for service 
connection for the cause of the veteran's death.


CONCLUSIONS OF LAW

1.  The unappealed November 1980 RO decision, denying service 
connection for the cause of the veteran's death, is final.  
38 U.S.C.A. § 7105, previously 4005, (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (2000).

2.  New and material evidence has been received to reopen the 
claim for service connection for the cause of the veteran's 
death.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2000).

Where heart disease becomes manifest to a degree of 
10 percent within one year from date of termination of active 
service, it shall be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.307, 3.309 (2000).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather, it must be shown that there was 
a causal connection.  38 U.S.C.A. § 1310 (West 1991); 38 
C.F.R. § 3.312 (2000).


Since the appellant did not submit a timely appeal to the 
November 1980 RO decision, denying service connection for the 
cause of the veteran's death, the decision is final with the 
exception that she may later reopen the claim if new and 
material evidence is received.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. §§ 3.156(a), 20.1103.  The question now presented 
is whether new and material evidence has been submitted since 
the November 1980 RO decision to permit reopening of the 
claim.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  For 
evidence to be deemed new, it must not be cumulative or 
redundant; to be material, it must bear directly and 
substantially upon the specific matter under consideration 
(here, whether the condition that caused the veteran's death 
was related to service or whether he had a service-connected 
disability that contributed to the cause of his death).  For 
evidence to be new and material it must be of such 
significance that, alone or with the other evidence of 
record, it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a); Hodge v. West, 
155 F. 3d 1356 (Fed. Cir. 1998).  


The evidence of record at the time of the November 1980 RO 
decision, denying service connection for the cause of the 
veteran's death, consisted of a death certificate showing the 
veteran's death in October 1980 was due to cardio-pulmonary 
arrest due to massive antero-septal myocardial infarction; 
and service documents, verifying the veteran's active 
service.


Since the November 1980 RO decision, various evidence was 
submitted, including statements from the appellant, and 
statements from acquaintances and relatives of the veteran to 
the effect that the veteran had breathing problems after 
service, and testimony from the appellant to the effect that 
the veteran had a respiratory disorder that was due to 
incidents of service, including exposure to chemicals, that 
caused and/or contributed to his death.  The Board finds that 
this evidence is of such significance that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for the cause of the veteran's death.  
Hence, there is new and material evidence to reopen the claim 
for service connection for the cause of the veteran's death.  
38 C.F.R. § 3.156(a); Hodge, 155 F. 3d 1356.




ORDER

New and material evidence having been received, the 
application to reopen the claim for service connection for 
the cause of the veteran's death is granted.  The appeal is 
granted to this extent only.


REMAND

Since the Board has held that the claim for service 
connection for the cause of the veteran's death is reopened, 
the entire evidentiary record must be considered.  
Consequently, the case is remanded to the RO for 
consideration of the issue of service connection for the 
cause of the veteran's death prior to appellate consideration 
of this issue in order to ensure due process to the 
appellant, pursuant to the holding of the Court in Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Copies of the unopposed motion by the counsel for the VA 
Secretary in December 2000, the January 2001 Court order, and 
the representative's written argument dated in May 2001 have 
been placed in the claims folder.  After review of the record 
and Court instructions, it is the determination of the Board 
that additional evidentiary development and adjudicative 
action is required.

In view of the above, the case is referred to the RO for the 
following actions:

1.  The RO should ask the appellant to 
prepare a detailed list of all sources 
(VA and non-VA) of the veteran's 
evaluation or treatment for heart 
problems since his separation from 
service, including any medical opinions 
that link his heart problems to an 
incident of service.  Names and addresses 
of the medical providers, and dates of 
evaluations and treatment, should be 
listed.  After obtaining any needed 
release forms from the appellant, the RO 
should directly contact the medical 
providers and obtain copies of the 
records not already in the file.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

3.  The RO should review the claim for 
service connection for the cause of the 
veteran's death on a de novo basis.  If 
action remains adverse to the appellant, 
an appropriate supplemental statement of 
the case should be sent to her and her 
representative.  They should be afforded 
the opportunity to respond to the 
supplemental statement of the case before 
the file is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 



